     Case 6:20-cv-01004-SAC-TJJ Document 71 Filed 07/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SENTRY INSURANCE A MUTUAL
COMPANY AS SUBROGEE OF
H&R PARTS CO., INC.,

                  Plaintiff,

      v.                                               No. 20-1004-SAC-TJJ

TPI CORPORATION and
CHROMALOX, INC.,

                  Defendants.


                          MEMORANDUM AND ORDER

            The plaintiff Sentry Insurance Mutual Company (“Sentry”) moves

for voluntary dismissal without prejudice pursuant to Fed. R. Civ. P.

41(a)(2). ECF# 70. In December of 2020, the court granted the defendant

Chromolox, Inc.’s motion to dismiss for lack of personal jurisdiction. ECF#

64. Sentry seeks dismissal because it has determined that Chromolox is a

necessary party to this litigation and that personal jurisdiction can be

obtained in Tennessee. ECF# 70, ¶¶ 7-8.

            The time for responding to Sentry’s motion to dismiss without

prejudice has expired without the defendant TPI Corporation filing a

response opposing the motion or suggesting any terms for dismissal. The

court will not act on its own to impose any conditions, as it fully expects the

parties will not unnecessarily repeat any discovery completed here and,


                                       1
     Case 6:20-cv-01004-SAC-TJJ Document 71 Filed 07/21/21 Page 2 of 2




instead, will use that completed discovery in any future proceeding as

allowed by that presiding court.

            IT IS THEREFORE ORDERED that the plaintiff Sentry’s motion to

dismiss without prejudice (ECF# 70) is hereby granted pursuant to Fed. R.

Civ. P. 41(a)(2).

            Dated this 21st day of July, 2020, Topeka, Kansas.


                                   /s Sam A. Crow___________________
                                   Sam A. Crow, U.S. District Senior Judge




                                      2
